Jacobs, J.,
dissenting: The defendant fell asleep and lost control of his car while driving with his wife and her daughter at about 4:30 in the morning. He struck a pole, killing his wife and crippling her daughter whom he had adopted some months earlier. He carried liability insurance which contained no applicable exception and for which the full premium had undoubtedly been charged and paid. If his passengers had been his parents or other close relatives or friends, they would have been entitled to bring suit and the defendant would have been protected to the full extent of his coverage. Indeed, if his adoptive daughter had then been married to Mr. Eranco, as she was during the following year and still is, she would be entitled to maintain suit and the defendant would be similarly protected by his insurance. The present per curiam completely forestalls suit on her part, thus leaving her wholly uncompensated and giving a substantial windfall to the insurance carrier. It reaches this distressingly unjust result because of incompatible fears of family disruption and collusion, fears which, at least here, must be recognized as utterly unreal.
My dissenting views have been extensively set forth elsewhere and need not be restated here. See Hastings v. Hastings, 33 N. J. 247, 253-61 (1960); Heyman v. Gordon, 40 N. J. 52, 55-60 (1963). I might note, however, that the academic world of law continues its vigorous opposition *243to the Hastings immunity in nonparental rights cases, such as this one, and that several state courts of last resort have in recent days flatly repudiated it. See Hebel v. Hebel, 435 P. 2d 8 (Alaska 1967); Briere v. Briere, 107 N. H. 432, 224 A. 2d 588 (1966); cf. Goller v. White, 20 Wis. 2d 402, 122 N. W. 2d 193 (1963); Balts v. Balts, 273 Minn. 419, 142 N. W. 2d 66 (1966). Indeed even in states where the immunity is purportedly still in full force, the courts have, as Prosser puts it, “whittled it down” so as to restrict the hardships which inevitably accompany it. See Prosser, Torts § 116, at p. 887 (3d ed. 1964). Some of this whittling has occurred where the parent was not a natural one but a stepparent (Burdick v. Nawrocki, 21 Conn. Sup. 272, 154 A. 2d 242, 243 (1959)), or an adoptive parent (Brown v. Cole, 198 Ark. 417, 129 S. W. 2d 245, 248 (1939)), or where the child was emancipated by marriage before the suit though after the accident (Logan v. Reaves, 209 Tenn. 631, 354 S. W. 2d 789, 791-92 (1962)). See Rodebaugh v. Grand Trunk Western Railroad Co., 4 Mich. App. 559. 145 N. W. 2d 401, 404 (1966); Comment, Child v. Parent: Erosion of the Immunity Rule, 19 Hastings L. J. 201 (1967); 12 So. Dakota L. Rev. 364 (1967); 4 Ga. St. Bar J. 142 (1967); 19 Case W. Res. L. Rev. 139 (1967); 23 Ohio St. L. J. 339 (1962); 26 Mo. L. Rev. 152 (1961); 10 De Paul L. Rev. 55 (1960); cf. McCurdy, Torts Between Parent and Child, 5 Vill. L. Rev. 521 (1960).
Weintraub, C. J. and Schettino, J., agree with this dissent and join me in voting to reverse.
For affirmance—-Justices Erancis, Proctor, Hall and Haneman—4.
For reversal—Chief Justice Weintraub and Justices Jacobs and Schettino—3.